     Case 5:20-cr-40015-HLT-ADM Document 1 Filed 03/04/20 Page 1 of 4




            United States District Court
                          District of Kansas

UNITED STATES OF AMERICA,
                       Plaintiff,

           vs.
                                               No. 20- 40015-HLT

BRIAR CLAYTON EUGENE ADAMS,
                       Defendant.




                     SEALED INDICTMENT


     The Grand Jury charges:

                                    COUNT 1

     On or about January 14, 2020, in the District of Kansas, the defendant,

                 BRIAR CLAYTON EUGENE ADAMS,

knowing that he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, to wit: on or about September 8,

2017, the defendant, BRIAR CLAYTON EUGENE ADAMS, was convicted

of Aggravated Battery, Intentional Bodily Harm, in violation of Kansas
      Case 5:20-cr-40015-HLT-ADM Document 1 Filed 03/04/20 Page 2 of 4




Statutes Annotated 21-5413(b), in the Shawnee County District Court, case no.

17CR000898, a felony offense, did knowingly possess in and affecting

commerce a firearm, to wit: a Sig Sauer, model 1911, .45 caliber pistol, bearing

serial number 54A010260, and miscellaneous ammunition, which had been

shipped and transported in interstate and/or foreign commerce.

      All in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).



                       FORFEITURE ALLEGATION

      1.     The allegations contained in Count 1 of this Indictment are hereby

re-alleged and incorporated by reference for the purpose of alleging forfeitures

pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c).

      2.     Upon conviction of the offense alleged in Count 1 of this

Indictment, the defendant,

                  BRIAR CLAYTON EUGENE ADAMS,

shall forfeit to the United States of America any firearms or ammunition used

in the commission of the offenses in Count 1. The property to be forfeited

                                       2
      Case 5:20-cr-40015-HLT-ADM Document 1 Filed 03/04/20 Page 3 of 4




includes, but is not limited to, A Sig Sauer, model 1911, .45 caliber pistol,

bearing serial number 54A010260, and miscellaneous ammunition.

      All pursuant to 18 U.S.C. ' 924(d) and 28 U.S.C. ' 2461(c).

                                            A TRUE BILL.



 March 4, 2020                 s/ Foreperson
     DATE                            FOREMAN OF THE GRAND JURY


s/Gregory G. Hough, #12860
Assistant U.S. Attorney
for Stephen R. McAllister
United States Attorney
District of Kansas
444 S.E. Quincy
Topeka, KS. 66683


[It is requested that trial be held in Topeka, Kansas]




                                        3
      Case 5:20-cr-40015-HLT-ADM Document 1 Filed 03/04/20 Page 4 of 4




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS
                             (TOPEKA DOCKET)


UNITED STATES OF AMERICA,
                     Plaintiff,

               vs.                                         20-40015-HLT
                                                      No. _______________

BRIAR CLAYTON EUGENE ADAMS,
                   Defendant.


                                   PENALTY PAGE

Count 1: 18 U.S.C. '' 922(g)(1) and 924(a)(2) - Not more than 10 years imprisonment,
not more than 3 years supervised release in addition to any term of imprisonment ordered
by the court, $250,000 fine, a mandatory assessment of $100.00 immediately to the crime
victims fund, and forfeiture of firearms/ammunition named in Indictment.



Gregory G. Hough, #12860
Assistant United States Attorney




                                           4
